Citation Nr: 1230648	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cysts on the lung.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a disability manifested by headaches, muscle and joint aches, fatigue, and vision problems, claimed as an undiagnosed illness due to an anthrax vaccine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979, February 1985 to June 1992, and from May 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2012, the Veteran testified at a personal hearing which was chaired by the undersigned at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran originally filed a claim seeking entitlement to service connection for PTSD.  The Board observes, however, that the Veteran has been diagnosed with multiple psychiatric disabilities in addition to PTSD, to include obsessive compulsive disorder, somatization disorder, depression, and an anxiety disorder.  Therefore, his original claim is expanded to entitlement to service connection for 'an acquired psychiatric disorder to include PTSD.'  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  

As will be discussed below, the Board is reopening the issue of entitlement to service connection for cysts on the lungs.  The Board is remanding this claim, along with the claims for service connection for an acquired psychiatric disorder and an undiagnosed illness, which are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In August 2008, the RO continued a previous denial of service connection for cysts on the lung.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since August 2008, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for cysts on the lung.


CONCLUSIONS OF LAW

1.  The August 2008 RO rating decision that continued a previous denial of service connection for cysts on the lung is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for cysts on the lung is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board finds that VA's compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen the previously denied claim of entitlement to service connection for cysts on the lungs, which is remanded for further development by the RO as discussed below.  As the Board's determination represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran's claim of service connection for a lung disability was initially denied by the RO in a March 2005 rating decision because there was no evidence of a current disability.  He initiated an appeal of that decision, and a statement of the case (SOC) was issued in April 2006.  The Veteran did not, however, file a timely VA Form 9 or its equivalent.  In fact, in a June 2006 statement, the Veteran reported that he was satisfied with decision contained in the SOC.  Because the Veteran did not perfect an appeal of the March 2005 rating decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In November 2007, the Veteran filed a claim seeking to reopen his previously denied claim of service connection for cysts on the lungs.  In an August 2008 decision, the RO determined that new and material evidence had not been received and continued the prior denial of his claim.  The basis for this denial was that the RO had not received evidence of a current lung disability.  The Veteran was notified of the denial that same month.  Although the Veteran was provided notice of this decision and his appeal rights, he did not initiate an appeal of this continued denial.

In November 2008, the Veteran filed a claim to reopen.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decision. 

After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence associated with the Veteran's claims file subsequent to the decision includes, but is not limited to, private treatment records and the Veteran's statements and testimony.  These records include an April 2012 X-ray study which reported that the Veteran's lungs were "hyperexpanded suggesting a component of underlying COPD" (chronic obstructive pulmonary disease).  It was also noted that there were interstitial markings which suggested "underlying interstitial lung disease."

The Veteran's claim was previously denied because there was no evidence of a current disability.  As noted, there is now evidence that suggests the Veteran has COPD and interstitial lung disease.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  For these reasons, the Board finds that the evidence received since August 2008 warrants a reopening of the Veteran's claim of service connection for a lung disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for a lung disability is reopened.


REMAND

Before a decision can be reached on the matters on appeal, additional development needs to be undertaken.  The Veteran testified during the April 2012 hearing that he has been receiving ongoing treatment from the VA Medical Center in Fayetteville, North Carolina, the Southeast Medical Center Clinic in Clarkton, North Carolina, and the Lumberton Diabetes and Arthritis Clinic.  See the hearing transcript, page 6.  The Veteran has also submitted a VA form 21-4142 authorizing VA to obtain his private treatment records to include those from Dr. Stephen Bridgers and Dr. Melvin Echols.  Accordingly, a remand is necessary to obtain the Veteran's VA and private medical records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Lung disability

As discussed above, there is now evidence of record suggesting that the Veteran has a current lung disability.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  Specifically, the April 2012 chest X-ray report documented that the Veteran's lungs were hyperexpanded which was interpreted as suggested a component of underlying COPD.  This report also noted that there were interstitial markings which suggested underlying interstitial lung disease. 

A May 2003 in-service chest X-ray revealed "some scarring or cystic changes [of the] lung apices."  The Veteran's service treatment records also document that he complained of shortness of breath during morning runs in November 2003. 

The Veteran testified that he believes his current lung problems are related to his exposure to munitions explosions and oil well fires while serving in Southwest Asia.  He also relates his symptoms to the anthrax vaccine he received.  

Based on this evidentiary posture, the Board finds that the issue of service connection for a lung disability contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).

These questions concern the nature of the Veteran's lung disability and whether such a disorder had its clinical onset in service or is otherwise related to active duty.  These questions must be addressed by an appropriately qualified medical professional.  A remand for a medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011).  

Acquired Psychiatric Disorder

The record indicates that the Veteran has been diagnosed with PTSD, obsessive compulsive disorder, somatization disorder, depression, and an anxiety disorder.  During the April 2012 hearing, the Veteran testified that he has an acquired psychiatric disability based on his fear of incoming and outgoing missile fire while stationed in Saudi Arabia, the death of a member of his battalion in a motor vehicle accident, and the deaths of several members of the 27th Engineer Battalion.  See the hearing transcript, pages 26, 28-29, 32-35.  

In a June 2009 memorandum, the RO has confirmed that a member of the Veteran's battalion was killed in a motor vehicle accident while serving in Saudi Arabia.  In addition, the Veteran's statements that he experienced fear of hostile military activity due to incoming and outgoing missile fire is credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

Although the Veteran was afforded a VA fee-basis examination in September 2008, the Board notes that the examination report is internally inconsistent.  The examiner stated that the Veteran related all his symptoms to his anthrax vaccination.  When the examiner brought up the death of the Veteran's friend, the Veteran stated that what affected him was the failure of leadership, that nothing had been done about it.  Specifically, when discussing the Veteran's stressor, the examiner found that the Veteran did not experience a traumatic event because he was not wounded or injured, he did not witness others being wounded, injured or killed, and he did not experience a close comrade being killed or seriously hurt.  In rendering a diagnosis, however, the examiner stated that the Veteran meet the diagnostic criteria of PTSD because he "has been exposed to a traumatic event which involved actual death, serious injury and threat to the physical integrity of other."  During his hearing, the Veteran clarified that he was not relating his diagnosis of PTSD to his anthrax vaccination but rather to the death of his friend and the missile fire.

Under these circumstances, a new VA examination is necessary to determine the nature and etiology of any psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In addition, as noted above, the Veteran has testified that he was distraught over the deaths of several members of the 27the Engineer Battalion.  Specifically, that in February 1991, several soldiers were killed while handling unexploded ordinance.  See the hearing transcript page 34.  He testified that one of those killed was a friend of his, Sergeant P.S.  Id.  An attempt should be made to verify the Veteran's claimed stressor.  

Undiagnosed Illness

The Veteran contends that he has developed headaches, muscle and joint aches, fatigue, and vision problems after receiving an in-service vaccination for anthrax.  See the October 2008 claim.

The Veteran's DD Form 214 shows that he served in Southwest Asia from October 1990 to April 1991.  Therefore, he is a 'Persian Gulf veteran' as defined by regulation.  See 38 C.F.R. § 3.317.

In a Gulf Registry Questionnaire completed in November 1996, the Veteran stated that he had been exposed to smoke from oil wells and tent heaters, CARC (chemical agent resistant compound), personal pesticide use, pyridostigmine, that he bathed and drank water that was contaminated with smoke or other chemicals, and received anthrax and botulism immunizations.  The Veteran also stated that he experienced fatigue and a sudden loss of strength, impotence, and difficulty sleeping during or after his service in Saudi Arabia. 

The Veteran's service treatment records also document that he sought medical treatment in November 2003 after experiencing unusual shortness of breath and fatigue during morning runs. 

Following his separation from service, the Veteran has received ongoing treatment for muscle aches, joint pain and fatigue.  See private treatment records from November 2008, December 2008, and March 2009. 

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see Nicholson, 19 Vet. App. 470 (2006).

A 'medically unexplained chronic multi symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In this case, the Veteran served in the Persian Gulf, following which he reports experiencing muscle and joint aches, pain, fatigue, shortness of breath, and vision problems without any associated diagnosis.  Notably, the Veteran has never been afforded a VA examination that specifically considered whether his complaints could be attributed to an undiagnosed illness or chronic multi-symptoms illness in light of his Gulf War service. 

Under these circumstances, the Board concludes that the Veteran should be afforded a VA examination to determine the etiology of any of the claimed disorder(s) shown.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, with regard to any of the claimed disabilities that do not receive an associated diagnosis, the Board believes that, on remand, the examiner(s) should opine as to whether the claimed symptoms are the result of an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all records of VA and non-VA health care providers who have treated him for a lung disability, an acquired psychiatric disorder, and headaches, muscle and joint aches, fatigue, and vision problems. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain records not currently associated with the claims file from each health care provider the Veteran identifies.  The RO should obtain the records he already identified including VA outpatient treatment records dated from May 2008 to the present and private treatment records from Dr. Stephen Bridgers, Dr. Melvin Echols, the Southeast Medical Center Clinic in Clarkton, North Carolina, and the Lumberton Diabetes and Arthritis Clinic.  

(b) The Veteran must also be advised with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

2.  Contact the National Personnel Records Center (NPRC), and/or any other appropriate repository of records, and attempt to verify the Veteran's April 2012 hearing testimony that several members from the 27th engineer battalion, including P.S., died in February 1991 while handling unexploded ordinance. 

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the existence and etiology of his claimed lung disorder.  The claims folder, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination.  All necessary testing should be conducted, and all pertinent pathology shown on examination should be acknowledged in the evaluation report.

After examination of the Veteran and a review of the claims file, the examiner should:

a) list all appropriate respiratory or lung disorders diagnosed on examination.  The examiner should then opine on whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified disorder had its clinical onset in service or is otherwise related to active duty.  The examiner should address the Veteran's contention that he has a lung disability as a result of exposure to munitions explosions and oil well fires while serving in Southwest Asia from October 1990 to April 1991 and as the result of anthrax vaccinations given in 1991.

b) A rationale for any opinion advanced must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After the development in #1&2 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current psychiatric disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examination of the Veteran and a review of the claims file, the examiner should do the following:

a) The examiner should list all psychiatric disabilities diagnosed on examination. 

b) For any psychiatric disability (other than PTSD) diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty. 

c) For any PTSD diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis, to include the Veteran's confirmed stressor of the death of a member of his unit from a motor vehicle accident as well as the Veteran's statements that he experienced intense fear due to incoming and outgoing missile fire while stationed in Saudi Arabia. 

d) A rationale for any opinion advanced must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After the development in #1 has been undertaken, schedule the Veteran for a VA examination to determine the existence and etiology of his claimed muscle and joint aches, pain, fatigue, shortness of breath, and vision problems.  The claims folder, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination.  All necessary testing should be conducted, and all pertinent pathology shown on examination should be acknowledged in the evaluation report.

After examination of the Veteran and a review of the claims file, the examiner should do the following:

a) Describe in detail any objective manifestations of the Veteran's symptoms of muscle and joint aches and pain, fatigue, shortness of breath, and vision problems.  For each manifestation identified, the examiner should proffer an opinion as to whether the manifestation represents a current chronic condition.

b) The examiner should identify with specificity any claimed symptom or manifestation that is not objectively shown either by examination of the Veteran or review of the claims folder.

c) For each symptom identified that is currently manifested or otherwise indicated in the record, the examiner should indicate whether the manifestation can be clinically attributed to a known disability.

d) The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any disabilities to which the claimed manifestations are attributable are etiologically related to the Veteran's period of active service, to include service in Southwest Asia, as noted in the claims folder or is otherwise related to any such service.

e) If any of the claimed manifestations do not receive an associated diagnosis, opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner(s) should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

f) A rationale for any opinion advanced must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


